DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Typographical errors exist in the following claim language:
claim 1, line 9, replace “comprises” with “comprise”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
See previous Office action for a quotation of 35 U.S.C. 103.
Claims 1-5 are rejected under 35 U.S.C. 103 as obvious over embodiments of Mi et al. (US 20130240348; below, “Mi” – previously cited) as evidenced in or in view of MI et al. (US 20160365480; below, “MI” – previously cited). MPEP § 2143(A)-(G). Rejections are based on the combined teachings of Mi and MI.
RE 1, Mi, in Fig. 10 and related text, e.g., Abstract, [0001] to [0324], Figs. 1-9 and 11-62, claims, discloses a nanowire comprising:

    PNG
    media_image1.png
    21
    563
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    21
    563
    media_image1.png
    Greyscale

a first nanowire portion (1020 – [0190]) including a group III-V compound semiconductor with a first type of doping (cf. comments regarding 820 – [0185] and 920 – [0186]);
a second nanowire portion (1030, 1040 – [0190]) disposed on the first portion (1020), the second nanowire portion (1030, 1040) including a plurality of quantum core structures (e.g., 1040 and portions of 1030 vertically aligned with 1040) and a quantum shell structure (e.g., portions of 1030 flanking 1040 – Giving the term “quantum shell structure” its broadest reasonable interpretation consistent with the specification, Mi’s 1030 satisfies this element because nanostructure 1030 is disposed about core 1040. MPEP §§ 2111 and 2131.) disposed about a periphery (e.g., [0192], [0194]) of the plurality of quantum core structures (1040 and portions of 1030 vertically aligned with 1040), wherein the plurality of quantum core structures includes a plurality of quantum active regions (1040 - [0196], [0216]) of Indium Gallium Nitride (InGaN) alternating with a plurality of quantum barrier regions (e.g., portions of 1030 vertically aligned with 1040), wherein the plurality of quantum barrier regions (1030 portions vertically aligned with 1040) and the quantum shell structure (1030 portions flanking 1040) comprises [sic, comprise] Aluminum Gallium Nitride (AlGaN) (e.g., [0301]) having (see MI for: a higher concentration of Aluminum in the quantum shell region) than the plurality of quantum barrier regions (1030 portions vertically aligned with 1040); and;

Mi discloses the claimed invention except for a higher concentration of Aluminum in the quantum shell region.

    PNG
    media_image2.png
    425
    399
    media_image2.png
    Greyscale
	MI, in Figs. 1F, 3C, and related text, e.g., Abstract, [0009], [0040], [0070], [0073], [0074], [0089], [0094], [0095], teaches a higher concentration of Aluminum in a quantum shell region.
It would have been obvious … to modify Mi as taught by MI so as to use an Al-rich AlGaN shell structure that establishes a radial carrier confinement which suppresses the undesirable non-radiative surface recombination, leading to enhanced carrier lifetime and significantly increased output power (MI [0099]), i.e., minimizes nonradiative surface recombination for high-luminescene efficiency. Applicants are reminded that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982), see MPEP § 2144.06. Furthermore, it would have been obvious because all the claimed elements were known KSR, 550 U.S. 398 (2007).
RE 2, Mi discloses the nanowire of Claim 1, wherein the plurality of quantum core structures includes a plurality of quantum disks, quantum arch-shaped forms, quantum wells, quantum dots within quantum wells or combinations thereof (e.g., [0190]-[0197]). Cf. MI’s [0075], [0083]-[0085], et seq. and claim 1’s motivation to combine statement.
RE 3, Mi discloses the nanowire of Claim 1, wherein the quantum shell structure and the plurality of quantum core structures are configured to suppress non-radiative surface recombination (e.g., [0196]). Cf. also MI (e.g., Abstract, [0008], [0021], [0073], et seq.). Applicants are reminded that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP 2114.
RE 4, Mi discloses the nanowire of Claim 1, wherein the nanowire has a hexagonal, square, rectangular, circular, elliptical or polygonal cross-sectional shape (e.g., Fig. 10). Cf. MI’s [0073], Fig. 6A, et seq. and claim 1’s motivation to combine statement.
RE 5, Mi discloses the nanowire of Claim 1, wherein:
the first nanowire portion (1020) includes n-type doped Gallium Nitride (GaN); and
the second nanowire portion (1050) includes p-type doped Gallium Nitride (GaN) (cf. comments regarding 820, 850, 920, 950 – [0185]-[0186]). Cf. also MI’s [0087] (e.g., GaN:Si and GaN:Mg) and claim 1’s motivation to combine statement.

Response to Applicant’s Amendments and/or Arguments
Applicants’ 10 FEB 2022 rebuttal arguments (REM pages 11-12) have been fully considered, but are found to be unpersuasive in light of the arguments and positions outlined in the claim rejections supra. Regarding the obviousness rejections of claims 1-5, applicants assert that nothing in secondary prior art reference MI teaches or suggests that a shell with a higher concentration of Al will also occur when the core includes a structure of different layers of material such as InGaNGaN dot-within-dot layers 1040, 1045 in a GaN barrier 1030 as taught by primary prior art refence Mi. REM page 12. For myriad reasons, the Office finds applicants’ assertion to be unpersuasive.
Prior art references Mi and MI constitute analogous art because both teach nanowire heterostructures having In-rich cores. Additionally, Mi (e.g., [0243], [0244], [0254]-[0256], [0301], [0305]) and MI (e.g., [0075], [0090], [0092], [0093], [0099]) disclose nanowire heterostructures including AlGaN nanostructures. Finally, MI teaches that through controlled, optimized growth parameters, i.e., substrate temperature, growth rate, and Al flux, Al-rich shell structures may be used to produce nanowires having an enhanced carrier lifetime.
Applicants’ assertion is not persuasive because: 1. MI does not criticize, discredit or otherwise discourage the claimed invention noted in primary reference Mi (MPEP § 2143.01 I.); 2. evidence does not exist of an explicit teaching indicating that prior art references Mi and MI cannot be combined; 3. the legal conclusion of obviousness is supported by at least the following rationales: “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known device”  teachings” of Mi and MI as set forth in the claim rejections. Applicants are reminded that the test for obviousness is not whether the features of a secondary reference (e.g., MI) may be bodily incorporated into the structure of the primary reference (e.g., Mi); nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In light of the above remarks, applicants’ assertion is not persuasive. Accordingly, the rejections of claims 1-5 are maintained.
Conclusion  
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815